Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches the combination of limitations in independent claims 1 and 5. Chu et al. (U.S. 2017/0109678) teaches an online analytical processing (OLAP) system that stores data in cubes with multiple dimensions and dynamically formats data into a flattened multi-dimensional format for visualizing and navigating among the dimensions, but does not generate the data structures using a neural network. Babarykin (U.S. 2015/0317058) teaches a hierarchy of OLAP cubes with child dimensions that are supersets of parent dimensions and an interface that can represent the data structure as a tree, but it too does not generate the structures using a neural network. Tunney (U.S. 2012/0259758) teaches forecasting currency exchange rates to hedge risk, and organizing data into OLAP cubes, but does not form aggregation trees or use a neural network. Leidner et al. (U.S. 2016/0371618) teaches using a neural network to identify multiple dimensions of risks to an organization, but does not include parent/child relationships among the risks and does not include validation of the neural network. And Abdelbaki, Wiem, Sadok Ben Yahia, and Riadh Ben Messaoud (“Modular neural networks for extending OLAP to prediction,” Transactions on Large-Scale Data-and Knowledge-Centered Systems XXI. Springer, Berlin, Heidelberg, 2015. 73-93) teaches using a neural network to make predictions from data stored in cubes, but does not include risk profiling and does not use the neural network to generate the cube structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129